Citation Nr: 1039698	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  07-21 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for cerebellar hematoma with 
associated left cerebellar hemisphere and arteriovenous 
malformation, claimed as brain aneurysm, as due to an undiagnosed 
illness and exposure to depleted uranium.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.C. Blake, Law Clerk


INTRODUCTION

The Veteran served on active duty from July 1988 to April 1992.
This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an October 2005 rating decision of the Houston, 
Texas, Department of Veterans Affairs (VA) Regional Office (RO).

In January 2007, the Veteran testified at a local hearing before 
a Decision Review Officer (DRO).  A copy of the transcript is of 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The record as it stands is currently inadequate for the purpose 
of rendering a fully informed decision as to the claim on appeal.  
Where the record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order for VA 
to fulfill its statutory duty to assist the Veteran to develop 
the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 
371, 377 (1993).

Review of the evidentiary record shows that in a June 2007 
personal statement, the Veteran reported that he has been 
approved for Social Security benefits and declared was 100 
percent disabled.  Those reports are not of record.  Thus, 
additional action in this regard is needed.

The United States Court of Appeals for Veterans Claims has 
repeatedly held that when VA is on notice that there are Social 
Security Administration records relevant to the claim on appeal 
for VA benefits, it must obtain them.  See Baker v. West, 11 Vet. 
App. 163, 169 (1998).  Moreover, the Veterans Claims Assistance 
Act of 2000 (VCAA) emphasizes the need for VA to obtain records 
from any federal agency.  38 U.S.C.A. §§ 5103A(b)(3), (c)(3) 
(West 2002 & Supp. 2009).  Under these circumstances, an attempt 
should be made by the RO to obtain these records.  

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal and to ensure due process, this 
matter is REMANDED for the following action:  

1.  Obtain from the Social Security 
Administration a copy of its decision(s) 
awarding the Veteran disability benefits, as 
well as copies of all medical records 
underlying that determination.  In requesting 
these records, follow the current procedures 
of 38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal facilities.  
If the requested records are not available, 
or if the search for any such records 
otherwise yields negative results, that fact 
should clearly be documented in the claims 
file, and the Veteran should be informed in 
writing.

2.  After accomplishing any other development 
deemed appropriate, readjudicate the claim 
currently on appeal.  If the benefit sought 
in connection with the claim remains denied, 
the Veteran and his representative should be 
provided with an appropriate supplemental 
statement of the case (SSOC) and given the 
appropriate time period within which to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
in this case.  The appellant need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


